Citation Nr: 1630355	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, NOS, to include as secondary to service-connected asthma and lumbar spine conditions.

2.  Entitlement to service connection for a heart condition, to include cardiomegaly and cardiomyopathy. 


REPRESENTATION

Appellant represented by:  Christopher Loiacono


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board has reframed the issue of service connection for cardiomegaly as entitlement to service connection for a heart condition, to include cardiomegaly and cardiomyopathy in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran filed a Notice of Disagreement (NOD) in January 2009.  A Statement of the Case (SOC) was issued in April 2010, and the Veteran filed his VA Form 9 in May 2010.  A Supplemental SOC (SSOC) was issued in December 2015, and in response, the Veteran submitted an additional VA Form 9 in January 2016.

The appeal is REMANDED to the Agency of  Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file shows that there was a VA Form 9 submitted in May 2010 and an additional VA Form 9 submitted in January 2016.  On the May 2010 form, the Veteran checked the box indicating that he did not want a hearing.  However, on the January 2016 form, the Veteran checked the box indicating that he wanted a hearing at a local VA office.  There is no indication that the Veteran has withdrawn his request for a hearing.  In a letter attached to the January 2016 VA Form 9, the Veteran's representative explicitly indicated that the appeal form was in connection to the Veteran's depression and heart condition claims.  Thus, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Board member in accordance with his January 2016 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







